Citation Nr: 0324525	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  99-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from October 1981 to 
July 1985. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim seeking 
entitlement to service connection for sarcoidosis.  The 
veteran's claim was remanded by the Board in October 2001.

The veteran was afforded a hearing before a Veterans Law 
Judge who no longer works at the Board.  In July 2003, he was 
given an opportunity to have a hearing before another 
Veterans Law Judge, but did not respond.


FINDINGS OF FACT

1.  The veteran was not treated for sarcoidosis or 
sarcoidosis symptoms in service, and was not diagnosed with 
sarcoidosis in service.

2.  The veteran's sarcoidosis developed many years after 
service and is not the result of any incident in service.  


CONCLUSION OF LAW

The grant of service connection is not warranted for 
sarcoidosis.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was seen for a 
sore throat and given lozenges in July 1982.  She was seen 
for pharyngitis/laryngitis in November 1984.  She was seen 
for a rash due to friction in her pants in October 1981 and 
for psoriasis in both legs in January 1982.  She was seen for 
a pilonidal cyst in January 1983.  She was seen for left eye 
dots in February 1982.  She was seen for floaters in June 
1983.

The veteran was seen for leg and foot and ankle pain during 
service.  He was seen for knee pain in 1982.  He was seen for 
pain and swelling in his legs in April 1984.  He was seen for 
bilateral foot and ankle pain in October 1984.  

At separation in April 1985, the veteran's lungs and chest 
were evaluated as normal.  On the veteran's report of medical 
history form, it was noted that the veteran had had a sore 
throat with colds in the past, N/S.  It was also noted that 
the veteran had bilateral ankle pain in the past due to 
excessive exertion, which was asymptomatic at the present.  
It was also noted that the veteran had had foot trouble with 
ankle pain.  

In the veteran's April 1999 substantive appeal, she wrote 
that she was constantly going to the doctor while in service, 
because her lungs hurt, and she was told she had bronchitis.  
She wrote that she told them that her legs would swell when 
beginning to run.  She wrote that when she had her daughter, 
she had a shot to dry up her milk, but because she had a 
sarcoid, she was still lactating, which is a symptom of 
sarcoid.  She wrote that she had an abscess on her tailbone, 
that she felt was a direct symptom of sarcoidosis.  She was 
not given biopsy results.

The veteran was afforded a hearing at the regional office in 
March 2000.  She stated that she had respiratory problems in 
May 1984 and January 1983 with fatigue, breathing problems, 
and sinus problems, with the military stating that it was 
sinuses and bronchitis.  She stated that she was prescribed 
inhalers while in service.  She stated that she complained of 
fatigue in running.  She stated that she was on remedial PT 
the entire time she was in service.  She stated that she was 
given cough suppressants, and thought she had tuberculosis.  
She described a problem with her tailbone with a cyst in 
service.  She stated that she was misdiagnosed as having 
hemorrhoids.  She indicated that they had to pop the cyst, 
and that eventually she was given light duty restriction.  
She indicated that from 1985 to 1987 she went to the Florence 
Hill Medical Center, and that in 1987 she went to John 
Cochran.  She stated that she went to St. Louis University 
around 1990 for hypertension, and shortness of breath.  It 
was noted that a 1995 biopsy showed sarcoidosis.  She stated 
that she first noted that her lymph nodes were swollen in 
1987.

VA Medical Center treatment records were submitted from 1997-
1999.  The RO had requested all treatment reports from 1987 
to the present.

The veteran was afforded a hearing before a traveling member 
of the Board in July 2001.  She described inhaling fumes from 
carrying vehicle and machinery parts in service.  She stated 
that her lungs would not allow her to run during service.  
She stated that she was given inhalers for what she was told 
was bronchitis.  She stated that she had a facial rash, and 
floaters in her left eye.  She stated that she laser surgery 
for retinal degeneration in 1987 at John Cochran.  She stated 
that she went to a private dentist at St. Luke's Hospital in 
1994 who removed two of her salivary glands, and that she had 
nodes removed from her lungs in 1994.  

Dr. M. S. submitted a letter dated October 2001 along with 
treatment records.  He wrote that the veteran had a diagnosis 
of sarcoidosis, diabetes, and thoracic outlet syndrome.  He 
commented that the veteran did not have a family history of 
sarcoidosis or related conditions, and therefore, he raised 
the question, that it could be service-connected.  It was 
noted that in December 1995 she was recently diagnosed with 
sarcoidosis.  

In a December 2002 report of contact, the veteran 
acknowledged that she was first seen by Dr. M. S. in January 
1993.  
The veteran was afforded a VA examination in February 2003.  
The examiner commented that the veteran had PFT and CXR and 
salivary gland biopsy report consistent with sarcoidosis, and 
that available records indicated that the diagnosis was 
considered several years after active duty service, but there 
was no indication from the active duty records that the 
veteran had clinical signs or symptoms consistent with active 
sarcoidosis.  The examiner commented that no chest x-ray 
reports or PFT testing results were available from the 
veteran's active duty service records, from her medical 
examinations during active duty, and that there was no 
indication that the veteran had any respiratory complaints or 
abnormalities on serial examinations.  The examiner commented 
that because of the lack of information, it would be 
speculation that the veteran had asymptomatic sarcoidosis 
during active duty service.  

The staff pulmonologist reviewed the case, and commented that 
the veteran had findings consistent with the diagnosis of 
sarcoidosis in her medical records beginning in the mid 
1990s.  He commented that review of the available active duty 
medical records revealed no documentation of any signs or 
symptoms attributable to sarcoidosis.  He commented that he 
was unable to find any chest x-ray reports or pulmonary 
function studies from this period that might help determine 
whether or not sarcoidosis could have been present 
(subclinical disease) or have developed during active duty 
service.  He commented that from the available records, it 
would be but conjecture as to state whether or not she had 
sarcoidosis at that time.  

Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the February 1999 Statement 
of the Case as well as the June 2000 and April 2003 
Supplemental Statements of the Case.  In these documents, the 
RO also provided notice of what evidence it had considered.    

In January 2002, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and she has been made aware 
of how VA would assist her in obtaining evidence and 
information.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  She was 
afforded a VA examination to determine the etiology of her 
sarcoidosis.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  The mere fact of an in-
service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sarcoidosis becomes manifest, or shown to have been 
aggravated, to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. § 3.309; 38 C.F.R. § 3.307 (as amended 
by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).

The service medical records do not show any diagnoses of or 
treatment for sarcoidosis.  While it is noted that the 
veteran was seen for skin rashes, and soreness in her legs, 
she was never diagnosed with sarcoidosis.  The veteran was 
not diagnosed with sarcoidosis until 1995, more than 9 years 
after she left service.  A VA examiner reviewed the veteran's 
claims folder in February 2003, and specifically commented 
that there was no indication from the active duty records 
that the veteran had clinical signs or symptoms consistent 
with active sarcoidosis.  The examiner commented that it 
would be speculation to say that the veteran had asymptomatic 
sarcoidosis during service.  After the examiner reviewed the 
case, the staff pulmonologist reviewed the case, and agreed 
with his colleague's opinion.  He commented that review of 
the service medical records showed no documentation of any 
signs or symptoms attributable to sarcoidosis, and that the 
veteran had findings consistent with the diagnosis of 
sarcoidosis beginning in the mid-1990s.  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

Although the veteran's physician, Dr. M. S. raised the 
question in October 2001 of whether the veteran's sarcoidosis 
could be service-connected, he did not render his opinion 
with certainty.  He raised the question that it could be 
service-connected based on the veteran's not having a family 
history of sarcoidosis or related conditions.  Additionally, 
in contrast to the VA examiner and staff pulmonologist, he 
did not review the veteran's service medical records.  
Because the VA opoinions are based on a review of the medical 
records, and because the VA medical opinions are stated with 
greater certainty, more weight is given to the VA examiner 
and VA staff pulmonologist.  

Although the veteran claims that his sarcoidosis was 
initially incurred in service, he is not a medical 
professional who can make such a determination.  The veteran 
is competent to describe symptoms he had during service, but 
as a layperson, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Notwithstanding the veteran's and Dr. M. S.'s contentions of 
when she incurred sarcoidosis, the lack of service medical 
records showing a diagnosis of sarcoidosis combined with the 
February 2003VA opinion outweigh the veteran's contentions.  
For that reason, the veteran's claim must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for sarcoidosis must be 
denied.  38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for sarcoidosis is denied.



____________________________________
	G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


